 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 NEVADA PROPERTY ONE, LLC dba THE                           Case No.: 2:19-cv-01121-APG-NJK
   COSMOPOLITAN OF LAS VEGAS,
 4                                                          Order Deeming Order to Show Cause
        Plaintiff                                                       Satisfied
 5
   v.
 6
   KIWIBANK LIMITED; TEK LENG
 7 ROLAND LIM; and CHEE KONG HIEW,

 8            Defendants

 9          In light of defendant Kiwibank Limited’s response to the order to show cause (ECF No.
10 8),

11          IT IS ORDERED that that the order to show cause (ECF No. 5) is deemed satisfied, and I

     will not remand this action for lack of subject matter jurisdiction at this time. The parties remain
12
     responsible for proving jurisdiction is proper in this court.
13
            DATED this 18th day of July, 2019.
14

15
                                                            ANDREW P. GORDON
16                                                          UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23
